DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 and 8 drawn to a turbine engine with an epicyclic reduction gear in the reply filed on 2/19/2021 is acknowledged.  The traversal is on the ground(s) that features common to all claims do constitute special technical features that make a contribution to the prior art in light of Otto in regards to the mechanical retrieval means for retrieving power from the turbine engine or from a source external to the turbine engine being a special technical feature (see Remarks page 7).  This is not found persuasive because, as shown in the 103 Rejection below, the mechanical retrieval means for retrieving power from the turbine engine or from a source external to the turbine engine was already known in the art and is not a special technical feature as demonstrated by Ullyott et al. (20140290265).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1 and 3-6 are objected to because of the following informalities:  
Claim 1:  line 10, “means comprise” should be – means comprises --;
Claim 3: line 2, “driving means are” should be – driving means is –;
Claims 4, 5: line 2, “retrieval means are” should be – retrieval means is --; and
Claim 6: line 2, “mechanical connection are” should be – mechanical connection is --.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim limitation “driving means” is interpreted as at least one motor per Specification page 10 line 21. Claim limitation “mechanical retrieval means” is interpreted as at least one generator per Specification page 10 lines 21-22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (WO2015006153) in view of Ullyott et al. (20140290265).

    PNG
    media_image1.png
    582
    749
    media_image1.png
    Greyscale

	Regarding independent claim 1, Otto discloses a turbine engine (20 Figs. 1, 3), comprising at least one rotating body (30 low speed spool Fig. 1; para. 36) comprising a compressor rotor (44 low pressure compressor in Fig. 1, 3; para. 36) and a turbine rotor (46 low pressure turbine in Figs. 1, 3; para. 36) interconnected by a rotor shaft (40 inner shaft in Figs. 1, 3; para. 36), the turbine engine being configured to drive a member (42 fan, 64 fan shaft in Figs. 1, 3; para. 36) by said rotor shaft via an epicyclic reduction gear (48 geared architecture in Figs. 2, and labeled in annotated Fig. 3; para. 41), said epicyclic reduction gear comprising at least one first element (66 in Figs. 3; para. 49) rotationally secured to said rotor shaft (66 is driven by shaft 40 and is shown connected to shaft 40 in Figs. 3; para. 49), at least one second element (68 in Fig. 3; para. 54) configured to be rotationally secured to said member (68 is connected to fan shaft 64 
Otto does not explicitly disclose a driving means is configured to rotationally drive said third element at a piloted speed when it is disconnected from said stator, and said driving means comprises a mechanical connection to said third element and a mechanical retrieval means for retrieving power from said turbine engine or from an external source, the driving means being configured so that the power retrieved by the mechanical retrieval means is transmitted by the mechanical connection to said third element to rotationally drive said third element. 

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the driving means 86 of Otto disclosed in Fig. 4 to be configured to rotationally drive the ring gear 70 (said third element) in the embodiment disclosed by Otto in Fig. 3 at a piloted speed when it is disconnected from said stator, and said driving means comprising a mechanical connection to the ring gear 70 (said third element), because it has been held that a simple substitution of one known element (in this case, rotationally driving the ring gear 70 at a piloted speed when it is disconnected from said stator and said driving means comprising a mechanical connection to the ring gear 70 via housing 78), for another element (in this case, rotationally driving the planet gear 68 and mechanical connection to the planet gear 68 via housing 78 disclosed by Otto in Fig. 4 and para. 58) to obtain predictable results (in this case, to rotate the geared architecture 48 relative to shafts 40 

	Otto is silent regarding a mechanical retrieval means for retrieving power from said turbine engine or from an external source, the driving means being configured so that the power retrieved by the mechanical retrieval means is transmitted by the mechanical connection to said third element to rotationally drive said third element.
	Ullyott teaches a gas turbine engine (10 Fig. 1; para. 18) with a variable transmission (30 in Fig. 3-5; para. 21) including a differential (34) including gear systems (52, 54 in Fig. 3; para. 24). Ullyott teaches a mechanical retrieval means (36 power transfer device in Fig. 3; paras. 21-22) for retrieving power from the turbine engine (36 is used as a generator to produce electricity from the rotation of the low pressure shaft 24 per para. 28), a driving means (38 second power transfer device in Fig. 3; para. 21, 23, 25) being configured so that the power retrieved by the mechanical retrieval means is transmitted by a mechanical connection to a ring gear (in Figs. 3 and 4, 38 is shown mechanically connected to selectively rotatable member 48, para. 23, which is a ring gear, para. 25; and in Fig. 4, 36, 38 are also shown as interconnected through an electrical circuit 68 which includes control unit 40 to allow transfer of power between them, para. 21) to rotationally drive said ring gear (the second power transfer device 38 is drivingly engaged with the second ring gear 48 per para. 25 and the first power transfer device 36 is used as a generator to produce electricity which is 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Otto by having a mechanical retrieval means for retrieving power from said turbine engine, the driving means being configured so that the power retrieved by the mechanical retrieval means is transmitted by the mechanical connection to said third element to rotationally drive said third element as taught by Ullyott as combining prior art elements according to known methods to yield predictable results. The motor in the invention of Otto has to receive power from some source in order to drive the ring gear, and Ullyott teaches a known system in which power is provided to a motor which rotationally drives a ring gear via electrical connection to a generator which retrieves power from rotation of a low pressure shaft.  It would be obvious to one of ordinary skill in the art to combine the teachings of Ullyott with the invention of Otto to provide the source of power and its connection to the motor to enable it to drive the ring gear.

Regarding claim 2, Otto in view of Ullyott teaches the invention of claim 1 and Otto further discloses said third element is an outer ring gear (70 shown in Fig. 3, para. 54) of the epicyclic reduction gear.

Regarding claim 3, Otto in view of Ullyott teaches the invention of claim 1 but does not teach as discussed so far said driving means is reversible.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the driving means in the invention of Otto in view of Ullyott be reversible as taught by Ullyott to reduce the size of the driving means since in a unidirectional system (one that is not reversible) the necessary torque range will generally be larger to obtain a same speed variation as an equivalent bidirectional system resulting in requiring larger power transfer devices (Ullyott para. 30).

Regarding claim 4, Otto in view of Ullyott teaches the invention of claim 1 and as discussed above in claim 1, further teaches said mechanical retrieval means is configured to retrieve power from at least one of said rotating body (36 is used as a generator to produce electricity from the rotation of the low pressure shaft 24 per para. 28 of Ullyott) and said member. The mechanical retrieval means of Otto in view of Ullyott retrieves power from the low power shaft of the rotating body.

claims 5 and 6, Otto in view of Ullyott teaches the invention of claim 1 and claim 3, respectively, and further teaches as discussed above in claim 1: 
claim 5: said mechanical retrieval means is connected to said epicyclic reduction gear; and 
claim 6: wherein said mechanical connection is connected to said mechanical retrieval means by an electronic, electric or hydraulic circuit. 
As discussed above in claim 1, the mechanical retrieval means (as taught by Ullyott as a generator in claim 1 and as a generator/motor in claim 3) is connected to said epicyclic reduction gear via an electrical circuit (68 including control unit 40 as taught by Ullyott) which connects the mechanical retrieval means to the driving means (motor 86 of Otto in claim 1 and as a motor/generator as taught by Ullyott in claim 3) which in turn is connected via housing 78 to the ring gear 70 in Fig. 3 of Otto, the ring gear 70 being the third element of the epicyclic reduction gear 48 of Otto.

Regarding claim 8, Otto in view of Ullyott teaches the invention of claim 1 and Otto further discloses the turbine engine is a turbine engine (turbofan engine per para. 6, Figs. 1 and 3), said member being a fan (42 fan, 64 fan shaft in Figs. 1, 3; para. 36).
Otto in view of Ullyott is silent regarding the turbine engine being the turbine engine of an airplane but it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the turbofan engine of the invention of Otto in view of Ullyott to power an airplane as combining prior art elements according to known methods to yield predictable results of providing propulsion and power to an airplane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sellick et al. (20190145322) teaches a turbomachine 10 with a fan 12, an epicyclic gear reduction 40, an electric motor-generator 43, and a brake 68 connected to a non-rotatable stator structure 60 (see Figs. 3 and 4; paras. 35, 39-43, 47-51) which may be used in an aircraft (para. 64).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741